DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is a non-final, first action on the merits, in response to application filed December 04, 2020.  The preliminary amended Claims 1-12 are currently pending.

Priority
Certified copy of priority document, Application 2018-111405, dated June 11, 2018, is acknowledged which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/04/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamamoto et al (hereinafter Yamamoto) (US 2019/0098468, earliest priority 4/28/2016 JP).
	Regarding claim 1, Yamamoto discloses a magnetic marker (element 1, fig. 2) to be laid in or on a road (road surface element 63) (paras. 0067, 0131, 0132), comprising: 
a wireless tag (RFID tag element 15, figs. 3, 7, para. 0065) having an antenna for transmitting or receiving electric waves for wireless communication (antenna pattern 153) (para. 0070), the wireless tag being retained in a main body forming a magnetism generation source (para. 0070); and 
a protecting part for isolating the antenna of the wireless tag from water (para. 0120).  
	Regarding claim 4, Yamamoto discloses wherein the protecting part has an accommodation part which accommodates the wireless tag, and has a structure of being fluid-tightly combined with the main body to prevent permeation of water into the accommodation part (para. 0038).   
	Regarding claims 5, 10, Yamamoto discloses wherein the protecting part is formed by using a polymer material (paras. 0038, 0039).
Allowable Subject Matter
Claims 2-3, 6-9, 11-12, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NPL:

Use of Radio Frequency Identification Tags in Pavements
https://www.fhwa.dot.gov› infrastructure › pavement  PDF 
by CW Schwartz 2014 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014.  The examiner can normally be reached on 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/  
Primary Examiner, 
Art Unit 2632.